DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “about 0 bar (gauge)” renders the claim indefinite since it is unclear if “about” includes values below 0 bar, i.e. vacuum conditions, and particularly since claim 1 requires a pressure at or above atmospheric during steeping. It is unclear if “about 0 bar” includes pressures below atmospheric, in which case the limitation contradicts the “at or above atmospheric” recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-9, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalenian (US 7,419,692 B1) in view of Kalenian (US 9,480,359 B1), hereon referred to as “Kalenian ‘359”, Nazzer (US 2016/0271531 A1), DeVane (US 10,463,054 B2) and Sher et al. (US 2005/0095341 A1).
The limitation “about” is interpreted in view of the specification to mean an amount that is within less than or equal to 10% of the stated amount (paragraph 64).
Regarding claim 1, Kalenian teaches a method for preparing an extract (abstract) comprising loading an extraction material into an extraction cell 11 having a bottom portion 13 and a top portion 12 (figure 1; column 13 lines 5-7; column 17 lines 62-65), introducing a first aliquot of extraction medium (column 18 lines 8-12), where the first aliquot can be introduced from line 23 of the bottom portion 13 (column 18 lines 20-22; column 31 lines 46-47), expelling gas from the extraction cell through valve 35 of the top portion 12 of the extraction cell (column 18 lines 12-16), closing valve 35 in line 33 of 
Kalenian does not specifically teach the second aliquot of the extraction being is introduced through the bottom portion of the extraction cell and the extract is pushed through the top portion of the cell.
Kalenian ‘359 teaches a method of preparing an extract by administering a solvent through one or more columns (extraction cell) having an extractable material (abstract) comprising flowing the solvent from the bottom inlet of the cell and the extract through the top outlet (column 2 lines 56-62). The columns are loaded with extractable materials, valves 301 and 305 are closed, solvent flow valve is opened such that solvent flow begins from the bottom through the column and up against the closed outlet valve at the top of the column, and when a desired pressure condition is reached, the outlet 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kalenian to introduce the aliquots of extraction medium through the bottom portion of the extraction cell to push extract through the top portion of the cell after opening the top of the cell since Kalenian already teaches that the extraction cell is capable of introducing extraction medium through the line 23 at the bottom portion of the cell (column 18 lines 20-22), since both Kalenian and Kalenian ‘359 are directed to extraction of extractable materials in an extraction cell, where an upward flow extraction and removal of the extract through the top of the cell is known, and therefore as a matter of manufacturing choice, and since simply inverting the flow direction where such a flow direction is known would have been within the scope of obviousness absent persuasive evidence of unexpected results, thus as a matter of combining prior art elements according to known methods to yield predictable results in beverage extraction. It is noted that it would have been similarly obvious to place the filter 58 of Kalenian at the top of the cell accordingly to provide the same filtering function for an upward flow.
Kalenian does not teach the first and second aliquots of extraction medium do not substantially mix. The limitation “substantially mix” is interpreted in view of the specification to mean that some mixing may occur at the boundary layer between the first and second aliquots, but is otherwise avoided.
DeVane teaches a process for tea extraction (abstract) comprising a first extraction stage where a first volume of water is forced into a bed of tea material 
Sher et al. teaches a process for producing a beverage (abstract), where different types of liquids can be layered by variations in their density (paragraphs 67-68). Sher et al. is analogous since the reference is directed to a method of making beverages.
Nazzer teaches a process for recovering process liquids from mixtures or slurries that contain such liquids and solid particles (abstract), comprising filling a reservoir 1 having an upper chamber 2 and lower chamber 3 separated by filter 4 with a feed slurry (figure 1; paragraph 71), the process liquid in the slurry being filtered through the filter 4 during a thickening period until a desired solids content in the thickened slurry is reached (paragraphs 72-73), followed by a sweep phase where a sweep liquid is added to the upper chamber 2 above the process liquid so that it gently settles on top of the process liquid with only a small degree of mixing between the sweep liquid and process liquid at interface zone 12 (paragraph 74), construed to mean that the two liquids “do not substantially mix”, and continuing the filtration such that the interface zone descends as increasingly more process liquid flows through the filter, the interface zone eventually descending into the slurry to displace the process liquid downwards out of the slurry (paragraph 75).
Nazzer is analogous since the reference is in applicant’s field of endeavor of separating a first aliquot of medium from a solid using a second aliquot of medium, and reasonably pertinent to the problem which applicant was concern of preventing substantial mixing between the two aliquots, as stated above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Kalenian to prevent the two aliquots from mixing since Kalenian already suggests using a second aliquot such as additional water or gas to displace the any residual extract from the extraction cell (column 18 lines 32-45), where applicant states the second aliquot can be the same or different material from the first aliquot (paragraph 40), since the prior art suggests using second aliquots to displace extracted beverages, where variations in density between the second aliquot and the extracted beverage would naturally yield a layering effect between the two, since Kalenian also teaches forming a highly concentrated extract by further concentrating the original extract via filtration/reverse osmosis (column 8 lines 38-55), and therefore in order to minimize the dilution of the first aliquot (extract) by the second aliquot, thus eliminating the need for, or reducing the processing requirement of the subsequent concentrating process.
Regarding claim 2, Kalenian teaches ground roasted coffee (abstract).
Regarding claims 4-5, the term “TDS” is construed to be “total dissolved solids” as is commonly used in the art. Kalenian teaches the extract can have varying concentrations and yields of dissolved coffee solids based on the desired strength, flavor and fragrance quality, as well as degree of extraction from different types of brewing processes (column 8 lines 10-26 and 43-55). For example a concentration of coffee / 100gwater+coffee * 1000gwater / 1Lwater). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kalenian to produce an extract with the claimed TDS and yield since the values are known in the art and since the values would have been used during the course of normal experimentation and optimization parameters due to factors such as the relative amounts of coffee grounds and extraction medium used, steeping parameters, and desired strength, flavor and fragrance quality of the extract.
Regarding claim 7, Kalenian teaches steeping the extraction material in the extraction medium includes maintaining a pressure within the cell of between 40-132 psig (2.76-9 bar (gauge)) (column 10 lines 24-29 and 39-51). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kalenian to use the claimed pressure range since doing so is known for a static extraction process, and since the claimed values would have been used during the course of normal experimentation and optimization parameters due to factors such as the fineness of the ground coffee, type of coffee, degree of roasting, desired extraction characteristics, etc. as taught by Kalenian (column 10 lines 34-41).
Regarding claims 8 and 9, Kalenian teaches the treatment (steeping) time can be from 10-30 minutes (column 10 lines 56-58). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed range of steeping times since the range taught by Kalenian overlaps that of the claimed range (30 minutes) see In re Wertheim, 541 F.2d 257, 191 
Regarding claim 13, Kalenian teaches the extract can be formed from a fresh charge of roasted coffee (column 28 lines 42-44), construed to be extraction material that has not been subjected to prior extractions.
Regarding claim 21, Kalenian teaches flowing multiple aliquots into the extraction material in the extraction cell (column 18 lines 28-45), and the combination applied to claim 1 teaches using a sweep liquid (second aliquot) which follows the first aliquot out of the vessel (Nazzer paragraphs 74-75). Since the combination suggests using a second aliquot which follows the first through the vessel, one of ordinary skill in the art would have reasonably expected that the second aliquot to similarly pass through the extraction material.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kalenian (US 7,419,692 B1) in view of Kalenian ‘359 (US 9,480,359 B1) Nazzer (US 2016/0271531 A1), DeVane (US 10,463,054 B2) and Sher et al. (US 2005/0095341 A1) as applied to claims 1-2, 4-5, 7-9, 13 and 21 above, and further in view of Smits et al. (US 10,034,486 B2).
Regarding claim 3, Kalenian does not specifically teach the mean diameter of the ground coffee being between 1 and 2 mm. Smits et al. teaches the average diameter of the coffee grounds is from 0.5-3 mm (column 4 lines 6-40). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kalenian to use the claimed average diameter range since the range is known in the art, since the character of the extract is based on the grind size as taught by Smits et al. (column 4 lines 6-9) and therefore to achieve an extract having desired characteristics, and therefore since the claimed range would have been used during the course of normal optimization and experimentation due to factors such as desired strength, flavor, aroma, and mouthfeel/texture.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalenian (US 7,419,692 B1) in view of Kalenian ‘359 (US 9,480,359 B1) Nazzer (US 2016/0271531 A1), DeVane (US 10,463,054 B2) and Sher et al. (US 2005/0095341 A1) as applied to claims 1-2, 4-5, 7-9, 13 and 21 above, and further in view of Agnell et al. (US 10,278,533 B2).
Regarding claim 6, Kalenian teaches the extraction medium is water (column 5 lines 44-45), but does not specifically teach the temperature is between 10-30oC.
Agnell et al. teaches a process for brewing a beverage (abstract) including coffee using a low temperature liquid (column 1 lines 18-22), where the water supplied to the brew chamber is between 40-80oF (4.4-26.7oC) (column 16 lines 8-10). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Kalenian to use extraction medium having the claimed temperature range since Kalenian already teaches the extraction medium temperature can start at “ambient” (column 10 lines 15-16), since “cold brew” processes using such temperatures are known in the art, to provide a lower acidity flavor profile 
Regarding claim 12, Kalenian does not specifically teach delivering a portion of the extract to a consumer without subjecting the portion of extract to a further extraction process. Agnell et al. teaches that a brewed (extracted) beverage can be dispensed directly to the user (column 8 lines 4-16; column 21 lines 58-60). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Kalenian to deliver a portion of the extract to a consumer without subjecting to a further extraction process since Kalenian already suggests directly consuming the extract to judge taste and smell (column 30 lines 23-30), and teaches providing an “extra virgin” concentrate based on user preference (column 28 lines 42-46), in order to provide a consumer with a “freshly” brewed beverage to minimize oxidation and other forms of degradation commonly associated with brewed beverages such as coffee, and to provide the user with a beverage having desired strength, flavor and aroma.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kalenian (US 7,419,692 B1) in view of Kalenian ‘359 (US 9,480,359 B1) Nazzer (US 2016/0271531 A1), DeVane (US 10,463,054 B2) and Sher et al. (US 2005/0095341 A1) as applied to claims 1-2, 4-5, 7-9, 13 and 21 above, and further in view of Katz (US 3,928,636).
Regarding claims 10 and 11, Kalenian teaches removing the extract (from the first aliquot) and introducing the second aliquot at a flow rate of 6-8 gal/min, where the flow rate would result in 30% of the original 300 gallons being removed in 15 minutes (300gal * 0.3 / 6 gal/min) (column 31 lines 48-50, 54-55 and 61-63). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kalenian to introduce the second aliquot at a rate such that 30-90% of the first aliquot is displaced over a period of 5-30 minutes since the combination of Kalenian and Kalenian ‘359 applied to claim 1 above teaches an upward flow/removal of the extract from the top of the extraction cell, and therefore to allow the second aliquot to “push” the first aliquot up and out of the extraction cell, since a flow rate that achieves a value within the claimed range of displacement over the claimed time range is known, and since the flow rate would have been used during the course of normal experimentation and optimization procedures due to factors such as the dimensions of the removal line (e.g. figure 1 line 27) and therefore maximum capable flow rate, desired pressure build-up within the cell during displacement, flow rate capability of the filter screen 58 (figure 3), and desired extract strength, flavor, aroma and texture/mouthfeel.
Regarding the limitation of a constant flow rate across a radial axis of the extraction cell in claim 10, interpreted in view of paragraph 15 of Applicant’s specification, Kalenian does not specifically teach the limitation. 
Katz teaches a process for extracting coffee (abstract), where extraction liquid in a plug flow arrangement minimizes channeling and thereby more efficiently contacts 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Kalenian to introduce the extraction medium as claimed in order to similarly minimize the channeling effect and more efficiently extract the coffee as taught by Katz, thereby increasing overall efficiency of the process.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kalenian (US 7,419,692 B1) in view of Kalenian ‘359 (US 9,480,359 B1) Nazzer (US 2016/0271531 A1), DeVane (US 10,463,054 B2) and Sher et al. (US 2005/0095341 A1) as applied to claims 1-2, 4-5, 7-9, 13 and 21 above, and further in view of De Aldecoa Bueno (US 10,306,904 B1), hereon referred to as “Bueno”.
Regarding claim 22, the combination applied to claim 1 teaches flowing the solvent from the bottom inlet of the cell and the extract through the top outlet (Kalenian ‘359 column 2 lines 56-62) and using a sweep liquid (second aliquot) to displace the initial aliquot in the vessel (Nazzer paragraphs 74-75). Thus the combination suggests the first and second aliquots can be introduced into the bottom of the vessel and removed from the top of the vessel. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kalenian to flow the first and second aliquots from the bottom to the top of the vessel since the reference already suggests that extraction medium can be introduced through the line 23 at the bottom portion of the cell (column 18 lines 20-22), and as a matter of preference for the particular 
Kalenian does not teach the inlet comprises a filter.
Bueno teaches a process for producing cold brew coffee (abstract) comprising extraction tank 32, the tank comprising inlet 34 at the bottom of the tank and outlet 36 at the top of the tank, where the inlet and outlet have first filter 42 and second filter 44 respectively (figure 2; column 5 lines 40-49). The first filter prevents ground coffee from entering the inlet (column 3 lines 62-64). It is noted that the direction of flow is upwards (column 6 lines 15-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kalenian to include an inlet filter in order to similarly prevent extraction material from entering the inlet as suggested by Bueno, thereby minimizing the amount of cleaning required for the inlet, and to ensure foreign materials/contaminants in the aliquots are not unintentionally introduced into the extraction vessel.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 4-5 that Nazzer is non-analogous art since the reference is not directed to a consumable product. This is not persuasive since applicant’s claims do not specify a consumable product, only that the method prepares an extract (in general) from an extraction material, a first aliquot, and a second aliquot. 
Applicant argues on pages 5-6 that the office action has not established out the spray of sweep liquid to a top layer of Nazzer would be applied in a method in which the extract is pushed from the bottom portion to the top portion of the extraction cell. This is not persuasive since the combination applied to claim 1 suggests that liquids can be used to displace extracted beverages, where variations in density between the liquids allow for a layering effect. Thus, using a second aliquot having a density higher than that of the extracted beverage would have allowed the second aliquot to be introduced from the bottom of the extraction cell to displace the beverage through the top of the extraction cell.
Applicant’s arguments against the dependent claims are not persuasive for the reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRYAN KIM/Examiner, Art Unit 1792